 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDPease Company and Ohio Valley Carpenters DistrictCouncil, United Brotherhood of Carpenters &Joiners of America, Local 1787, AFL-CIO.Cases 9-CA-13898, 9-CA-14071, 9-CA-14171, and 9-CA-14598August 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MF.EMBERSPENELL.O AND TRUESDALEOn April 10, 1980, Administrative Law JudgeClaude R. Wolfe issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the ChargingParty and the General Counsel filed limited cross-exceptions to the Administrative Law Judge's De-cision and briefs in answer to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative Law' he Charging P'art,'s request for litigation expenses is denied as wedo rit) find Respondent's defense herein to be frivolous Heck's. I.. 215NLRB 765 (1974) Amvtirdarn Printing and Litho Corp., 223 NLRB 370(1976)T2 he Adminisratise aw Judge found. and we agree, that Respond-ent. in specific ways. violated Sec 8(i)(5). 13), and (I) of the Act He alsofound. however, in sec J of his Decision. that by its unlawful conductherein. Respondent had demonstrated its intent not to veer from its presi-ously established course of coniduct which was designed to frustratemeaningful collective bargaiing with the Union and w'hich the Boardfound unlawful i Peaie Companiy. 237 NLRB 1069 (1978). Consequentlyhe found that the aboveh conduct taken as a whole constituted a furtherviolation of Sec 8(a)(5) and (I) of tie Act. (See sec. IllJ, of his Deci-siotn.) While we agree that Respondeitnt s conduct herein suggests that ithad chosen to continue on its previous course of unlawful conduct, wenevertheless find Ihe additional (a)(5) and (I) finding to be unswarranted,as nio such "overall" allegation was specifically alleged as a violation ofthe Act or fully litigated at the hearing.Additionally. il agreeing with the Administrative Law Judge that Re-spoindent violated Sec 8(a)(3) and (I) of the Act by issuing a writtenwarning to employee William Reubel for having engaged in union activi-ties. we find it unnllecessary to rely on his finding that Reubel's remlarks toemnployeeC Ray Rule (see sec 111,1 of his Decision) were thenlselves pro-tected activity swithin the meaning Of the Act Furthermore. we shallorder Respondent to reilove fronm Reubel's personnel file the wrilteinwarning issued to him for engaging in unionl activities and to notifyReubel of such actilon251 NLRB No. 80Judge and to adopt his recommended Order,3asmodified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Pease Company, Hamilton, Fairfield, and Mason,Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(f):"(f) Unilaterally promulgating and/or implement-ing loan programs, wage increases, merit reviews,grievance procedures, disciplinary systems or pro-grams, or making any other unilateral changes inthe employees' terms and conditions of employ-ment without having first bargained in good faithwith the Union to a new contract or to an im-passe."2. Substitute the following for paragraph 2(c):"(c) Offer each of the following named employ-ees immediate and full reinstatement to his former' The Administrative Law Judge found that Respondent had violatedSec. 8(a)(5) and (1) of the Act by unilaterally instituting certain changesin the employees' terms and conditions of employment and recommendedthat it be ordered to cease and desist from unilaterally making anychanges that have not been agreed to by the Union. While we agree thatthe unilateral changes violated Sec. 8(a(5) and (1) (of the Act, we do notagree ith the remedial provision provided by the Administrative LawJudge. Rather. it is well settled that an employer may, after bargaining ingooiid faith to an impasse, make unilateral changes in the terms and condi-tiolns of enmployment that were reasonably comprehended within the em-ployer's preimpasse proposals. Taft Broadcasting Company, 163 NLRB475 (1967). enfd. 395 F.2d 622 (D.C. Cir. 1968). Accordingly, we shallorder Respondent to cease and desist from making any unilateral changeswithout first bargaining in good faith with the Union to either a new con-tract or to an impasse. Furthermore. nothing herein shall be construed asrequiring Respondent to rescind those benefits it previously granted to itsemployees but which were found to be in violation of the Act.4In a previous Decision and Order (237 NLRB t)69) the Board. interalia, ordered Respondent to reinstate and make whole certain namedunfair labor practice strikers upon their unconditional request for such re-instatement. The Administrative Law Judge in the present proceedingfiound, and we agree, that the Union's letter of August 18, 1977, was acontinuing. effective and unconditional application for reinstatement ofall the strikers. He thus found the strikers were entitled to immediate re-instatemnent and to hackpay commencing Janluary 5, 1979, i e, from 6months prior to the filing of the relevant charge in this proceeding How-eser, as the Administrative Law Judge recognized. in considering theissue of reinstatement and backpay for the unfair labor practice strikershe was i substance dealing with a question concerning compliance withthe Board's Order in the earlier Decision and Order In these circum-stanlces, we find that the limitations of Sec IO(b) of the Act insofar asthey apply to the charges iII the present proceeding are inapplicable tothe award of backpay to the strikers, the beginning date of which is con-trolled by the Order in the prior case Accordingly, we find that theunfair labor practice strikers tire entitled to backpay beginning 5 daysafter Respondent's receipt of the Union's August 18. 1977. letter to suchlinme as they are offered full rand proper reinstlatenment We shall modifythe recoimmended Order accordingly F-or reasons set forlh in the partialdissent in Druag Package Company. Inc.. 228 NLRB 108 (1977). ChairmanFaning wsould begin Respondentlc's backpay obligationl on the date of Re-spondcent's receipt of the Uriioll's letter of August 18. 1977 PEASE CMPANY541job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his senior-ity or other rights and privileges previously en-joyed, and make him whole for any loss of wageshe may have suffered by reason of Respondent'srefusal to reinstate him within 5 days after receiptof the Union's August 18, 1977, reinstatementletter. Such backpay and interest therein shall becomputed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977):39Timothy J. AllgaierSamuel J.BellissimoCharles G. BriggsLarry E. CampbellCharles ChapmanSamuel M. CobbAndrew R. DudleyLarry G. ElliottLarry L. Fagin, Jr.Robert E. GarrettWilliam L. GeorgeLarry E. HibbardRodney P. HicksRichard L.HostellerMichael D. JockersDennis KiddRonald L. PughSteven L. RetherfordLawrence E. RiceTerry W. RoseAlvin R. SchaneyLeroy SlaterGeorge W. SticklerPatrick H. SullivanChester TireyPaul H. UlreichSherman WagersWillard D. WaltonWinfred WilhoitArnold WilkinsonAll factory production and maintenance em-ployees employed by us at our 900 ForrestAvenue, Hamilton, Ohio, 2580 BobmeyerRoad, Hamilton, Ohio and 7100 Dixie High-way, Fairfield, Ohio locations, and ourMason, Ohio Sidelight operation; but ex-cluding all office clerical employees, profes-sional employees, guards, supervisors as de-fined in the Act, and all other employees.WF. Wll .NOT issue warnings to employeesfor the purpose of discouraging union activity.WE WILL. NOT refuse to process grievances.WE W11L1 NOT refuse to furnish CarpentersLocal 1787 with information relevant and nec-essary to collective bargaining or grievanceprocessing.Wt W. NOT refuse to reinstate unfairlabor practice strikers on whose behalf Car-penters Local 1787 made an unconditionaloffer to return to work, nor will we refuse tofully reinstate unfair labor practice strikerswho have been recalled to work.WE WILL. NOT discharge employees, or oth-erwise discriminate in any manner with respectto their tenure of employment or any term orcondition of employment, pursuant to any pro-gram system of discipline we have adoptedwithout giving Carpenters Local 1787 priornotice and opportunity to bargain thereon.WE WI.1. NOT unilaterally promulgate orimplement loan programs, wage increases,merit reviews, grievance procedures, disciplin-ary systems or programs, or make any otherunilateral change in our employees' terms andconditions of employment, and WE wnIl., ingood faith, bargain upon request with Carpen-ters Local 1787 with respect to these subjectsuntil an agreement is reached or an impasseoccurs.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them under Sec-tion 7 of the National Labor Relations Act.WE WILL, upon request, bargain collectivelywith Carpenters Local 1787 as the exclusiverepresentative of all employees in the appro-priate unit described above, with regard torates of pay, hours of employment, and otherterms and conditions of employment, and, if anunderstanding is reached, embody such under-standing in a signed agreement.WE WILL furnish Carpenters Local 1787,upon request, with information relevant andnecessary to collective bargaining or grievanceprocessing.3. Insert the following as paragraph 2(f) and re-letter the subsequent paragraphs accordingly:"(f) Remove and rescind from the personnel fileof employee William Reubel the written warningissued to him for engaging in union activities andnotify said employee of its actions."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT fail or refuse to bargain col-lectively in good faith with Carpenters Local1787 as the exclusive bargaining representativeof all our employees in the following appropri-ate unit:I'LASE CMPAN 541 542DECISIONS OF NATIONAL LABOR RELATIONS B()OARDWE WILL offer the following named strikers,who have made themselves available for em-ployment on an unconditional basis but wererefused reinstatement, immediate and full rein-statement to their former jobs or, if their jobsno longer exist, to substantially equivalent po-sitions, without prejudice to their seniority orother rights and privileges previously enjoyed,and make them whole for any loss of earnings,plus interest:may have suffered as a result of their dis-charge.WE WILL. remove and rescind from the per-sonnel file of employee William Reubel thewritten warning issued to him on January 19,1979, for having engaged in union activitiesand WE WItI. notify said employee of such ac-tions.PEASE COMPANYDECISIONCLAUDi R. WOI.FE, Administrative Law Judge: Thisconsolidated proceeding was heard before me at Cincin-nati, Ohio, on January 23, 24, and 25, 1980, pursuant tocharges timely filed and complaints duly issued' andproperly amended. Respondent denies the commission ofunfair labor practices.The complaints allege violations of Section 8(a)(l), (3),and (5) of the National Labor Relations Act, as amend-ed, herein called the Act, which are treated seriatim inthis Decision.Upon the entire record,2together with my careful ob-servation and evaluation of the demeanor of the wit-nesses as they testified, and after consideration of theparties' helpful post-trial briefs, I make the following:FINI)INGS AND CONCIUSIONSI. JURISI)ICTIONJurisdiction is not in issue. Respondent admits that itmeets the National Labor Relations Board's standards forthe assertion of jurisdiction.This charge in Case 9-CA-13898 was filed on May 22, 1979, andserved May 23. Complaint thereon issued July 9, 1979 The charge inCase 9-CA-14071 was filed July 5 and served July 6, 1979. The chargein Case 9-CA-14171 was filed August 2 and served August 3, 1979. Aconsolidated complaint in Cases 9-CA-14071 and 9-CA-14171 issuedAugust 30, 1979. The charge in Case 9-CA-14598 was filed and servedon November 29, 1979, and complaint issued thereon on January 9, 1980.On January 9, 1980, all four cases were consolidated for hearing One ad-ditional allegation was added at hearing over Respondent's objectionThis objection was not pursued in Respondent's post-lrial brief.2 At the hearing references were made by counsel to various employ-ees who were the subject of a previous settlement agreement, in cases notnow before me, but not alleged in this proceeding as having been refusedrehire on application therefor. To ascertain the identities of the employ-ees in the settlement as an aid to understanding of the parties' J Exh 13in this proceeding, I directed the parties to place copies of that settlementin evidence as ALJ Exh. 1. The parties jointly furnished a signed settle-ment agreement in Case 9-CA 12694, which has apparently been com-plied with. Thereafter, on March 24, 1980, the General Counsel submit-ted the transcript of the short proceedings before Adminstrative LawJudge Julius Cohn on February 7, 1979, wherein the parties orally agreedto certain undertakings in Cases 9-CA-9730, 9CA 12806, and 9-CA12943, in addition to the written agreement in Case 9CA-12694. Allcharges, except that settled in writing in Case 9-CA-12694, were with-drawn and the accompanying complaints dismissed. I find nothing inthese prior proceedings that constitutes probative evidence in the pro-ceeding before me, but I am of the opinion the transcript and settlementmay assist a reviewing body in understanding various statements of coun-sel in the record made before me. Accordingly, absent objection, this ma-terial is received as ALJ Exh. I(a) for that limited purpose only. I havenot placed any reliance on it in reaching my various findings and conclu-sions herein.Timothy J.AllagierSamuel J.BellissimoCharles G.BriggsLarry E.CampbellCharles ChapmanSamuel M. CobbAndrew R.DudleyLarry G. ElliottLarry L. Fagin,Jr.Robert E.GarrettWilliam L.GeorgeLarry E. HibbardRodney P. HicksRichard L.HostellerMichael D.JockersDennis KiddRonald L. PughSteven L. RetherfordLawrence E. RiceTerry W. RoseAlvin R. SchaneyLeroy SlaterGeorge W. SticklerPatrick H. SullivanChester TireyPaul H. UlreichSherman WagersWillard D. WaltonWinfred WilhoitArnold WilkinsonWE WILL immediately reinstate, to theextent they may not already have been rein-stated, the following named strikers, and makethem whole for any loss of earnings, plus in-terest, they may have suffered by reason ofour refusal to honor all their reinstatementrights upon their recall to our employment:Randall C.AdkinsJoel AldridgeFrank BarnesRobert L. HenleyJames C. JonsonRussell PriceKenneth SmithWE WILL offer to Johnny Nickell and GaryFarrell immediate and full reinstatement totheir former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed, andmake them whole for any loss of earnings they PEASE COMPANY54311. ILABOR OR(;ANIZ [IONThe Charging Union is a labor organization within themeaning of Section 2(5) of the Act.III. TIll ALL.(EGED UNFAIR I ABOR PRACTICESA. Relevant Background and Preliminary FindingsIn a Decision3issued August 25, 1978, the Boardfound that the Respondent had violated the Act by. interalia, refusing to bargain in good faith with the Union asthe exclusive representative of its employees in the fol-lowing unit:All factory production and maintenance employeesemployed by the Respondent at its 900 ForrestAvenue, Hamilton, Ohio, 2580 Bobmeyer Road,Hamilton, Ohio, and 7100 Dixie Highway, Fairfield.Ohio locations, but excluding all office clerical em-ployees, professional employees, guards, supervisorsas defined in the Act, and all other employees.The Board found that Respondent entered into andcontinued contract negotiations with the Union with aclosed mind, having determined that it would not negoti-ate a contract except on its own terms which it knewwould be unacceptable to the Union and would force theUnion to strike.4The Board further found that Respond-ent "orchestrated" the events resulting in the Union'sstrike commencing March I, 1977, and that the strikewas from its inception an unfair labor practice strike.The strike commenced March 1, 1977, and ended August18, 1977.The Board ordered Respondent to stop its bad-faithbargaining and bargain with the Union. It also orderedthat strikers be reinstated upon application, and that anystrikers refused reinstatement on application be madewhole for wages lost as a result of the refusal.The Board's Decision in 237 NLRB 1069 (1978) isnow before the United States Court of Appeals for theSixth Circuit.A decertification petition concerning the employees inthe appropriate bargaining unit involved was filed onJuly 6, 1979.5 it was dismissed by the Regional Directoron August 8, 1979. The dismissal was affirmed by theBoard on September 26, 1979.Pursuant to a unit clarification petition filed by theUnion, the Regional Director issued a decision in Case9-UC-168 on November 15, 1979, finding that employ-ees of Respondent's Mason, Ohio, Sidelight operation,which involved about 20 employees, were an accretionto the existing unit, and that the approximately 10 em-ployees of Respondent's Mason, Ohio, Trans-10 oper-ation were not. Prior to this Decision Respondent con-tended neither Mason group was in the unit.I therefore find that the appropriate collective-bargain-ing unit is now:3 Pease Company, 237 NLRB 1069 (1978)4The negotiation meetings by the Board's Decision occurred duringthe period December 15, 1976, to May 13, 1977' Case 9-RD-901All factory production and maintenance employeesemployed by the Respondent at its 900 ForrestAvenue, Hamilton, Ohio, 2580 Bobmeyer Road,Hamilton, Ohio, and 7100 Dixie Highway, Fairfield,Ohio, and its Mason, Ohio Sidelight operation, loca-tions, but excluding all office clerical employees,professional employees, guards, and supervisors asdefined in the Act, and all other employees.I further find that at all times material herein theUnion has been the designated exclusive collective-bar-gaining representative of Respondent's employees in thisunit.B. January 19, 1979, Warning to William RuebelRuebel was hired as a production worker on August 1,1977, during the strike. He became a union member onJanuary 17, 1979, and from that time wore a unionbutton.During his morning break on January 18, 1979, Ruebelwas seated in the lunchroom when employee Ray Ruleentered. Ruebel told Rule that the table where Reubelwas sitting was a union table and that "scabs" who hadjoined the Company after the strike was in progress werenot welcome. Rule made no reply and sat down at thetable with Ruebel. It was time for Reubel to return towork, and he did so.The following morning, January 19, Ruebel was calledinto Supervisor Jack Finn's office. Supervisor ElmerHaddix was also present. Finn told Ruebel that he washarassing other employees and imposing his views onthem. Ruebel asked what he was referring to, and Finnreplied that it had happened the day before and Ruebelknew what it was about. Ruebel denied any harassmentand asked to confront his accusers. Finn said therewould be no other comments about it. During this ex-change Finn showed Ruebel a paper titled "counselling"bearing Ruebel's name. It related, inter alia, that Finnand Haddix had met with Ruebel on January 19, 1979,and Ruebel was informed that the Company "would nottolerate him imposing his beliefs and harassing his co-workers." Inasmuch as the document was signed byFinn, and by Haddix as a witness, and relates in printthereon that the original was for the personnel file, it isobvious that it was executed for insertion into Ruebel'spersonnel file. The statement therein that "Any furtheractions of this nature on Bill's part would result in disci-plinary action up to and including termination" is ad-mitted in Respondent's brief to be a disciplinary warning.Respondent contends that the General Counsel has notmet his burden of proof. To the contrary, the GeneralCounsel has shown union activity by Ruebel, publicnotice of that activity by the union button he wore, anddiscipline within 2 days of the commencement of Rue-bel's union affiliation and wearing of the button. TheGeneral Counsel thus adduced sufficient evidence to re-quire Respondent to come forth and rebut it. Respondentdid not so do, and the General Counsel's prima facie casestands unrebutted. Respondent's argument of substantialbusiness justification is unsupported by any evidenceother than its own ipse dixit. Moreover, Ruebel's com-PEASE COMPANY 543 544DICISIONS OF NATIONAL LABOR RELATIONS BO(ARDmenit to Rule provoked nothing. Rule sat down withRuebel and apparently took no overt offense. There is noevidence that Rule complained, nor is it explained howRespondent learned of the incident. I cannot conceivethat Respondent polices its employees with such rigiditythat every pejorative word spoken by employees to eachother becomes a matter of extreme concern warrantingprompt written warnings and threats of discharge onrepetition, nor can I conceive that pejorative words aretotally unknown and unused among Respondent's em-ployees. There is no evidence anyone other than Ruebelwas ever disciplined for similar conduct.Respondent provides no guidance as to its scale ofvalues in judging the relative offensiveness of an epithet,and I am persuaded that its judgment of Ruebel's state-ment was based on nothing more than knowledge of hisunion activities, which were self-evident from his unionbutton and the use of the term "scab," and a desire todampen his ardor for the Union. His statement to Rulewas activity on behalf of the Union and I find nothing init so extreme or provocative, without more, as to renderit unprotected. I conclude, as the General Counsel urges,that Respondent, surprised at Ruebel's embrace of theUnion and fearful the virus might spread to other strikereplacements, warned Ruebel of discipline "up to and in-cluding termination" because of his union activities andthereby interfered with, restrained, and coerced employ-ees in violation of Section 8(a)(l) of the Act, and violat-ed Section 8(a)(3) of the Act by issuing the writtenwarning to him for the purpose of discouraging Unionactivities among its employees.C. Issues of ReinstatementThe Board has already decided that the strike involvedherein was an unfair labor practice strike and that Re-spondent therefore has an affirmative duty to reinstatethe strikers upon application and to make them wholefor wages lost by reason of any refusal to reinstate onapplication. That decision is the law of this case insofaras the duty to reinstate and make whole is concerned.The issues before me are (I) whether the Union madea valid application for reinstatement on behalf of all theunfair labor practice strikers, (2) whether Respondentunlawfully refused to reinstate some 30 strikers who didnot make individual requests, and (3) whether 7 otherstrikers recalled to work were properly reinstated. Itoccurs to me that all these matters might more appropri-ately be disposed of in compliance proceedings in 237NLRB 1069 (1978), after and if the circuit court enforcesthe Board's Order. The parties have, however, substan-tially litigated these issues and I consider it incumbent onme to decide them.On August 18, 1977, Jesse McVey, president of theUnion, directed a writing to Respondent reading as fol-lows:The members of Local 1787 hereby offer, uncondi-tionally, to return to work immediately./s/ Jesse McVeyRespondent concedes in its brief that its counsel received the writingon August 18. 1977Jesse McVeyPresident, Local 1787for Local 1787 and its members.The membership of Local 1787 is composed exclusive-ly of Respondent's employees.7Respondent's claim thatit had no means of knowing who was or was not amember of Local 1787 is a pure makeweight without anysubstance. The Respondent certainly knew which of itsemployees went on strike, and it also knew that theywere all union members by virtue of the requirement ofmembership as a condition of employment as set forth inarticle III of the collective-bargaining agreement be-tween the parties which expired the day before the strikebegan. Moreover, Respondent's chairman of the board,James L. Pease, Jr., conceded that to Respondent'sknowledge all employees in the bargaining unit prior tothe strike were union members.The controlling principle in this type situation hasbeen succinctly stated by the Board:Under settled law it is within the Union's authority,as the employees' bargaining agent, to make uncon-ditional application for reinstatement on behalf ofthe strikers and impose upon the Respondent theduty to offer reinstatement to such strikers.8[citingTrinity Valley Iron and Steel Company, Division of C.C. Griffin Manufacturing Company, Inc., 158 NLRB890 (1966), enfd. in pertinent part 410 F.2d 1161(5th Cir. 1969)]The Union is the employee bargaining agent herein. Itsapplication of August 18, 1977, was unconditional andthe reference therein referring to members of Local 1787clearly advised Respondent that the application was onbehalf of its employees.9Respondent had no reasonablebasis on which to conclude that the application was onbehalf of less than all of the strikers, or that it was onbehalf of anyone other than the strikers. I find that theUnion's message of August 18, 1977, was a valid and un-ambiguous unconditional application for reinstatement onbehalf of all the strikers. That many strikers submitted in-dividual requests does not vitiate the validity of theUnion's application.Inasmuch as Respondent has ignored its duty to offerreinstatement to certain unfair labor practice strikerst°I Pease Company. supra at 10708 Gladwin Industries, Inc., 183 NLRB 280 (1970)9 Respondent's contention that it had no means of knowing who wereunion members is rejected. If it were confused, which I, find it was not,it had only to ask McVey I am sure he would have been happy tooblige'o These employees are:Timothy .AllgaierSamuel J. BellissimoCharles G. BriggsLarry E. CampbellCharles ChapmanSamuel M. CobbAndrew R. DudleyLarry G. ElliottLarry L. Fagin, Jr.Robert E. GarrettWilliam L. GeorgeDennis KiddRonald L. PughSteven L. RetherfordLawrence E. RiceTerry W. RoseAlvin R. SchaneyLeroy SlaterGeorge W. SticklerPatrick H. SullivanChester TireyPaul H. UlreichContinued PtlASE C()MPANY545within 5 days of McVey's unconditional offer o theirbehalf. and thereby has violated Section 8(a(.3) and (1)of the Act,' I find that the strikers are entitled to imnie-diate reinstatement and backpay commencing January 5,1979,'2 and continuing until such time as they are of-fered reinstatement. Laredo Coca-Cola Bottling Company,241 NLRB 167, fil. 3 (1979).The only issue with respect to Randall C. Adkins, JoelAldridge, Frank Barnes, Robert L. Henley, James C.Jonson, Russell Price, and Kenneth Smith is the adequa-cy of their reinstatement. Respondent takes the positionthat they were economic strikers and their recall to Re-spondent's Mason plant fulfilled Respondent's obligationto them vis-a-vis reinstatement. The General Counsel,proceeding on the theory these employees were unfairlabor practice strikers, disagrees. In view of the Board'sDecision in Pease, supra, the rules pertaining to reinstate-ment of unfair labor practice strikers are controlling. Re-spondent must, absent special circumstances, recall thestrikers to their prestrike jobs under the same terms andconditions of employment that existed before the strike,discharging replacements if necessary to fulfill thisduty. 1 The Mason facility opened in April 1979, and the Re-gional Director found, in his decision of November 15,1979,14 that the Mason Sidelight operation functions as adepartment of the Ever/Strait plant, and that all ofMason Sidelight's products were formerly produced atbargaining unit facilities. For these reasons and others,the Regional Director found that the Mason Sidelightemployees were an accretion to the existing bargainingunit. Until this decision by the Regional Director, Re-spondent maintained that no Mason employees were partof the bargaining unit.Barnes, Price, and Smith'5were interviewed uponrecall by Neil Jackman, Respondent's employee relationsmanager, who told them the only openings he had werein the Mason plant, and they would not be permitted totransfer to another plant. He advised Barnes that thiswas a new company policy. Barnes and Price were paida lower hourly wage on recall, and all three had to com-mute several miles farther to work than they had prior totheir layoff. Barnes and Price were assigned duties differ-ent from those of their former jobs, but Smith was givenwork like that which he had previously performed.At the time of the recall of these employees in May1979, the Mason Sidelight employees had not yet beenfound to be an accretion to the established bargainingunit, and Respondent's position until November 1979 thatLarry E. Hibbard Sherman WagersRodney P. Hicks Willard D. WaltonRichard L. Hosteller Winfred WilhoilMichael D. Jockers Arnold WilkinsonThe identity of these employees was derived fronl tipulationrs of theparties relating theretoI See. e g Colunhbia Tribune Pubhlishing Co., 201 NLRB 538. 552 533(1973)12 This is the dale 6 months prior to the filing of Case 9 CA 14071 towhich an award ma) be made A hackpa. entitlement accruing tothem prior to that dale s ill h Ia matter of comnpliance with 237 NLRH1069 (1978).i:' Trinity Valley Iron and Steel (lmpan. u D)ivision o, C. C GrifinManufacturing Company. Inc. 158 NIlRH 89). 895 ( 196)" Case 9-UC-168.La Adktins, Aldridge, Henley, and Jonson did not testify, but I am per-suaded by the similarity of Jackman's statements to each of the otherthree that all seven were told the same thingMason employees were not part of the unit requires aconclusion that Respondent considered that it as recall-ing these seven unit employees. whom it knew to heunion adherents anti strikers, to nonunit jobs Respondenthas not met its burden of showing that changed circum-stances prevented it from recalling them to jobs in theunit as it then existed. That they later wRound up in theunit represented by the Union by virtue of the RegionalDirector's Decision does not pso facto change the situa-tion as it existed in May 1979. Moreover, by placingthese employees in a posture where acceptance of theMason employment required them to, at that time.forego union representation on terms and conditions ofemployment, Respondent faced them with the choice ofabandoning the Union as their representative or refusingemployment. This an employer may not do, and by sodoing Respondent interfered with, restrained, and co-erced them in violation of Section 8(a)(1) of the Act."'Although this item is not specifically alleged in the com-plaint, it is closely related to the failure-to-reinstate alle-gation of the complaint and the composite testimony ofBarnes, Price, and Smith on this point is credited. Inthese circumstances, a finding of a violation of the Act iswarranted.17 Furthermore, the application of a newpolicy on interplant transfers, as Jackman told Barnes itwas, to these returning strikers has not been justified byRespondent. In the absence of credible evidence to thecontrary, I conclude that the General Counsel has madeout a case that this policy was applied in order to pre-vent the returning strikers at Mason from returning tothe unit and union representation.I am persuaded by all the foregoing that Respondenthas not met its obligation to fully reinstate these sevenemployees, L and that its failure to so do wvas motivatedby a desire to deny them Union representation Accord-ingly, I find Respondent violated Section 8(a)(3) and (I)of the Act by failing and refusing to reinstate Randall CAdkins, Joel Aldridge, Frank Barnes. Robert L. Henley.James C. Jonson. Russell Price, and Kenneth Smith totheir former unit jobs, or substantially equivalent unitjobs. under the same terms and conditions of employ-ment they enjoyed prior to the strike.The Refusal to Meet and Negotiate on July 23. 179The decertification petition in Case 9-RD-901 asfiled July 6, 1979. Jackman concedes that Respondenthad been aware of the petition for some time prior to ascheduled negotiation meeing on July 23. 1979. It islikely that Respondent received a copy of the petition onJuly 9 or 10 in the normal course of the mails. Notwith-standing this advance notice, Respondent waited untilJuly 23 when both parties arrived at the meeting placewhere Respondent's negotiator, Becker, told the FederalMediator that Respondent did not feel it .would heproper to negotiate because the decertification petitionposed a question of representation. There is no explaina-1 Ra-Rich Manufacturing Corp)ration, 120 NLRB )O31. 5(te 57 (1958)l .4ickrmal n lilantu/,turin (rlpun .241 N l R h21 (Il'2 )1* I \ o tt r on lgt .111i ll ii ltlt r i llltlllllg ,l.lll. Rdrecall io nolllllo on all ilppotl li t'lkllPASE COMPAN 545--- 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion why Respondent did not advise the Union of thisposition it was taking prior to July 23. It had almost 2weeks to so do and arrange another meeting date. In thecircumstances of this case where this event is surroundedby other unlawful acts of Respondent, including aproven pattern of acts designed to frustrate bargaining, Ifind that the delay was to Respondent's liking and thatno prior notice of its intended refusal to meet was givento the Union because Respondent found it to its advan-tage to delay meeting in furtherance of its fixed plan toavoid meaningful collective bargaining. Respondent's po-sition was communicated to the Union by the Federalmediator and no meeting was held that day, nor haveany later negotiations been had.Respondent claims an obligation to suspend negotia-tions because of the pending petition on the ground thata "real question of representation" was thereby raised.The failure to timely notify the Union of its intentioncasts doubt on the good faith of this position, and Re-spondent is wrong in its position as a matter of law. TheBoard's order to bargain of August 25, 1978,'9had notbeen complied with at the time of the petition, and hasnot yet been complied with. The existence of an unreme-died unlawful refusal to bargain prohibits a finding that areal question concerning representation exists.20Re-spondent's reason for refusing to meet therefore has nomerit. I am persuaded that Respondent knew this. Therecord of this and the prior case displays a studied famil-iarity with techniques designed to defeat bargaining witha union, and Carl Becker is an attorney specializing inthe field of labor relations,21 whom I conclude was wellaware of the controlling legal principles. While I cannotand do not find, on the record before me, that the peti-tion in Case 9-RD-901 was a device of Respondent, Ican and do find that its filing was seized upon by Re-spondent as a pretext to avoid meeting and bargainingwith the Union as it was obligated to do.I conclude and find that Respondent violated Section8(a)(5) and (1) of the Act by refusing to meet and bar-gain with the Union on July 23, 1979, and failing to ar-range another meeting. In my view, the Union wasplaced under no obligation by Respondent's unlawful actto request another meeting. He who destroys should beheld liable to restore th2 status quo ante.E. The Emergency Loan ProgramOn June 25, 1979, Respondent notified its employeesthat it was adding an interest-free emergency loan pro-gram to "Employee Benefits." This program was neitherproposed to the Union in negotiations nor discussed withthe Union prior to its implementation. The clearly unilat-eral act of Respondent is of the same genus as the assist-ance provided employees to obtain personal bank loanswhich the Board found violative of Section 8(a)(5) and(1) of the Act in Donn Products, Inc. & American MetalsCorporation, 229 NLRB 116, 117 (1977), where the em-ployees, as here, had a union as their exclusive repre-sentative. I find Respondent violated Section 8(a)(5) and' Pease. supro.10 K-Mart Corporation, 243 NLRB 483 (1979); Big Three IndustriesInc., 201 NLRB 197 (1973).2' Pease Company, supra at 1070(I) of the Act by unilaterally promulgating and imple-menting the emergency loan program.F. Merit Increases and a General Wage IncreaseOn December 29, 1977, the Union was notified by Re-spondent that it had implemented a new pay system withwages lower22than those in the expired contract and amerit system for calculating increases. I credit UnionPresident Jesse McVey that Respondent's negotiator,Becker, presented him with this on December 29, 1977,as the program Respondent had then adopted. I alsocredit McVey that Becker earlier told him in June 1977that the only way the Union could get a contract was toaccept the existing wages, and agree to no cost-of-livingincreases and the permanent retention of the striker re-placements. From this, I conclude that Respondent hadnot in December 1977 departed from its course of bar-gaining found unlawful in 237 NLRB 1069 (1978).Thereafter, Respondent applied the merit raise plan toreturning strikers as well as strike replacements.Respondent's reliance on proposals made during thespring of 1977 with respect to basic rates and merit in-creases is misplaced. Respondent has been found guiltyof bargaining in bad faith throughout that period, andthere is nothing in this record to persuade me Respond-ent has changed its approach. To the extent Respondentclaims impasse over wages it is sufficient to note that noimpasse other than the breakdown in negotiations causedby Respondent's bad-faith bargaining ever existed be-tween the parties. It is well settled that no valid impassecan exist in the presence of bad-faith bargaining.23Inasmuch as the promulgation and initial implementa-tion of the wage scale and merit system occurred longbefore the 6-month statutory limitations period set forthin Section 10(b) of the Act, they may not be found un-lawful herein.24The question as to whether the individual merit in-creases given to employees pursuant to this program,within the 10(b) period constitute separate violations ofthe Act, as the General Counsel contends, warrants anaffirmative answer. It would appear well within the com-pass of the principle applied in General Motors AcceptanceCorporation25to find that each grant or denial of a meritincrease to employees within the 10(b) period, withoutoffering the Union opportunity to bargain thereon, is aseparate and distinct unilateral action violative of Section8(a)(5) and (1) of the Act. I so find.Respondent announced a general wage increase of 25cents per hour on May 30, 1979. The announcement readas follows:2 Respondent's employee relations manager, Jackman, concedes thatin most instances the age rates were substantially lower than the previ-ous contract. and that the merit system as put in effect before it asproposed to the Union.:' United Contractors, Incorporated. JMCO Trucking Incorporated. JointEmployers, 244 NLRB 72 (1979).24 It occurs to me, however, that these matters are swell within thescope of both the charge and the complaint in Pease Company. upra. andmay also properly be a subject for compliance with the Decision therein.2s 196 NLRB 137 (1972). PEASE CO()MPANY547SPECIAL ANNOUNCEMENT TO ALl. ILANTPERSONNELIt has been our practice under our National Per-sonnel Policy to periodically review wage rates toinsure that your salary remains fair and equitableand compares favorable with wages in other compa-nies in the area performing similar type work.Such a review has recently been completed andeffective Monday, June 4, 1979, salaries will be in-creased as shown in the attached schedule.Each employee will immediately receive the $10per week (25 per hour) increase in their currentbase rate and because the top rate in each classifica-tion has been raised you will have the opportunityto continue earning even further salary increases inthe future thru the regularly scheduled performancereview program.Your supervisor will be happy to answer anyquestions you might have concerning this increasein your salary schedule.PEASE COMPANYI credit McVey26that neither this increase nor any in-crease was proposed to the Union, and I credit him andUnion Vice President Hume that this announcement wasthe irst they heard of it. It is plain on the face of theanrouncement that the increase was due to Respondent'snational personnel policy rather than negotiations. It canfairl be said that the announcement itself illustrates afixe' determination to adjust wages in accord with itscorporate policy and shows that Respondent was still op-erating with "a closed mind" determined to operatesolely on its own terms when it instituted the general in-c-ease.The number of negotiating meetings after May 1977,Culminating in a final meeting on February 29, 1979, isnot clear but it is clear there were several, perhaps asma.y as 10 or more. Wages were discussed several timesduring these meetings. To the extent Respondent relieson wage discussions up to and including the May 1977me ting, there is no support for its claim of impasse be-ca u,e these meetings were, as the Board has found, per-meated by Respondent':. bad-faith bargaining. The credi-ble evidence with respect to negotiations thereafter doesnot show an impasse flowing from good-faith bargaining,or in fact any impasse at all on wages warranting Re-spondent's institution of the general increase.27Even if abona fide impasse on wages did exist, Respondent's uni-lateral wage increase was not consistent with the reject-ed offers previously made by Respondent and thereforeviolated Section 8(a)(5) and (1) of the Act.28G. Overtime and the Discharges of Johnny iVickelland Gary FarrellI note preliminarily that at the outset of negotiationsthe parties thereto agreed that all agreements would be'" On comparative demeanor, McVey 'was more belie':able than Jack-man where Jackman was otherwise unsupported b credible evidenceI2 1 find that Respondent neter made an offer to Ihe nilon f the gen-eral increase it put in force on Ma 31). 1979.21 Allen WH Bird 11, 227 NLRB 1355, 135 (1977)tcntati ve until total agreement as reached. 2 No totalagreement has been reached as cyt. As in Electri-Fe'xCompany, 228 NLRB 847, 849 (1977), there was noagreement that particular contract provisions could beimplemented, or would be implemented upon tentativeagreement, and Respondent's proposal, accepted by theUlnion, that everything would be tentative pending totalagreement is akin to the Union's statement, in Electri-Flex. of ratification as a condition precedent. I concludethat both parties fully understood that tentative agree-ments were not fixed as in concrete but were subject tochange along the negotiation road toward completeagreement. I therefore find that Respondent's reliance onsuch tentative agreements as justification for their imple-mentation is misplaced.The parties exchanged various proposals on overtime,but no agreement was reached except tentative agree-ment in the spring of 1978 that employees were expectedto work the amount of overtime needed and employeeswho failed to work the overtime they had agreed towork would be subject to normal disciplinary measuresfor such absence. One of Respondent's fixed goals, whichit did not get, was agreement on equalization of overtimeassignment.In August 1979, Respondent changed the 8-hour shiftschedule to a 9-hour schedule. This is not alleged as un-lawful, but I am of the opinion it amounts to adding Ihour of overtime a day. It is obvious that 5 days of 9hours would result in 5 hours of overtime per week. Iregard Respondent's effort to cover this under the cam-ouflage of a regularly scheduled workday, and thusavoid calling it overtime, as a transparent effort to obtaina measure of the overtime equalization that it had not asyet achieved as a matter of contract. I therefore agreewith employees Nickell and Farrell that this new sched-ule required them to work 1 hour per day overtime.Prior to the strike, overtime work was voluntary, in-cluding Saturday, and no employee had been disciplinedfor refusal to work it until Nickell and Farrell were dis-charged. Both had consistently refused to work overtimeprior to the strike. This was permitted by the then exist-ing contract proviso that no employee who consistentlyrefused overtime was to be discriminated against unlesshe frequently failed to work the overtime that he hadagreed to work, in which case he could be transferred toanother job requiring less overtime. The only change intreatment of those failing to work overtime tentativelyagreed to by the parties in current negotiations was theimposition of normal discipline on those who agreed towork overtime. Mandatory overtime work was neveragreed to.Nickell was given several warnings for his other unsa-tisfactory work performance, but the reason for his ter-mination was his consistent practice of refusing to comein and work until I hour after the beginning time sched-uled for the 9-hour shift. He did so on the ground hewas not required to work overtime. The report of histermination interview on August 27, 1979, signed by Su-pervisor Blank, reads:Pr Pai, ConIpanr, upa at 1()70(A)MI'A 547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn reported for work one hour late as he haddone for ten straight days. I met him at the plantentrance and informed him that, since he refused towork the assigned hours and did not observe thewarnings given him, he was hereby terminated.The issue is not Respondent's scheduling but the en-forcement of that portion constituting overtime' work bydischarging employees who neither agreed to nor didwork the overtime assigned. Respondent's argument thatRespondent's notification to the Union that overtimecould no longer be voluntary and the tentative agree-ment that employees needed were expected to work theovertime required constituted a binding agreement onmandatory overtime by every employee does not holdwater. Respondent conveniently overlooks the furthertentative agreement that discipline may be visited on anemployee who has agreed to work but fails to do so.There was no agreement, express or implied, that an em-ployee who did not agree to work overtime and did notdo so could be disciplined, or that employees who re-fused overtime could be disciplined. Discipline, certainlydischarge, is obviously a term or condition of employ-ment, and Respondent not privileged to unilaterallyimpose such a penalty on the employees without givingprior notice and opportunity to the Union to bargainthereon. It is patent that this unilateral implementation ofa discipline scheme was applicable to all employees. Ifind and conclude that by unilaterally implementing sucha system Respondent violated Section 8(a)(5) and (1) ofthe Act, and by applying it to Johnny Nickell violatedSection 8(a)(l) of the Act, both in the warnings basedthereon and the discharge of Nickell.30The situation of Farrell, who refused to work Satur-days or the extra hour, is similar to that of Nickell. Hehad received warnings for unsatisfactory behavior on thejob, but the report of his termination interview onAugust 27, 1979, makes it plain that his refusal to workovertime was the dominating reason for his discharge,and his refusal to work Saturday the precipitating one.This is shown by the report of termination interviewsigned by Supervisor Ridden reading as follows, in perti-nent part:NATURE OF INTERVIEW: Termination inter-view, absenteeism and refusal to work departmentalschedule.The interview began with an explanation to Garythat after very thourgh [sic] examination of his re-cords it was apparent that his absolute rate was wellabove average as documented in earlier interviews,and that, coupled with his continuing refusal towork departmental overtime schedule, its [sic] madehis termination necessary. His absence from workthis Saturday made final decision necessary. It wasclear Gary had no intention of correcting the prob-lem. Gary said only that "he might work Saturday"but didn't show up this Saturday.:" Neither is alleged a a violation of Sec 8(a)(3) of the ActLike Nickell, Farrell's record indicates he is not amodel employee, but, also like Nickell, his discharge pur-suant to an unlawfully implemented disciplining programviolated Section 8(a)(l) of the Act.In addition to the foregoing, the discharges of Nickelland Farrell, at approximately the same time, for resistingforced overtime, an item of importance to all unit em-ployees, were discharges reasonably calculated to im-press on other employees that Respondent was deter-mined to have its way on overtime equalization whetherthe Union agreed or not, indicated to them that unionrepresentation was futile, therefore restrained and co-erced them in the exercise of their statutory right to rep-resentation, in violation of Section 8(a)(l) of the Act.H. Grievance MattersThere has been no agreement on a grievance proce-dure. It appears that since the early spring of 1979 theattorneys for the parties have attempted to negotiatesuch a procedure without success. The record indicatesthat some grievances have been processed and heard in1979, but others have given rise to the issues before me.These latter grievances will be discussed in chronologi-cal order except where clarity of exposition dictates oth-erwise.Margaret Gutierrez filed a grievance on February 29,1979, protesting her discharge. Union President McVeydiscussed the grievance with Respondent's employee re-lations manager, Jackman, and requested a hearing on it.Jackman was told by Respondent's chairman, Pease, notto hear the grievance while the procedure was being ne-gotiated by the parties' lawyers. Jackman advisedMcVey that Respondent was deferring grievance hear-ings during these negotiations. McVey -quested therecord of Gutierrez' absences. The reason for her dis-charge assigned by Respondent was absenteeism. Jack-man refused to furnish this information."' Jackmanclaims that when Respondent later implemented thegrievance procedure he simply neglected to contactMcVey.The next contact regarding Gutierrez was initiated byMcVey in a letter of April 19, 1979, to Respondent'schairman, Pease, wherein McVey protested the inabilityto get Gutierrez' grievance processed and Respondent'srefusal to show the Union her absentee records. He alsorequested an immediate meeting on the grievance, withRespondent prepared to furnish the requested records atthat meeting. Pease replied, by letter of May 4, 1979,stating, in pertinent part:In answer to your letter of April 19, 1979, theCompany submitted sometime ago to your attorneya procedure by which it proposed to handle griev-ances. It is our understanding that your attorney re-jected that procedure, and has refused to submit anycounterproposel to Thomas A. Brennan, our coun-sel. Accordingly, we have not, in fact, refused toprocess grievances, but have held them in abeyance" This recital of the Jackman-McVey discussions is a composile of thecredited portilns of the testimntty of McVcy and Jackmlan PEASE COMPANY549until a suitable procedure is worked out through ne-gotiations between our attorney and yours.Since your attorney has refused to submit acounter-proposal, we are submitting with this lettera copy of the grievance procedure we will nowfollow in processing grievances. A copy of this pro-cedure is also being sent to your attorney.The grievance procedure (that is currently thesubject of negotiations) is intended to be part of atotal collective bargaining agreement. We standready, willing, and able to negotiate with you atany time to effectuate the completion of a collectivebargaining agreement encompassing a grievance ar-bitration procedure.The attachment referred to in this letter reads:GRIEVANCE PROCEDUREI. Definition of Grievance: An employee grievanceshall be defined as follows:a. An objection by an employee to a written rep-rimand, suspension or discharge given that em-ployee for absenteeism, poor job performance orviolation of company policy or work rules; orb. an objection by an employee to a shortage inthat employee's normal and customary wages dueto his or her having actually worked hours forwhich he or she has not in fact been paid.2. Procedure:Step .Should an employee feel he or she has agrievance, the employee involved may orally dis-cuss the matter with his immediate supervisor.The employee and the supervisor will attempt toamicably settle the grievance at this Step 1. Alldiscussions will take place after working hours.Step 2. If the employee involved is dissatisfiedwith the solution in Step 1, he or she may appealthe supervisor's decision to the supervisor's man-ager within four (4) calendar days of the supervi-sor's decision in Step I by filing a written formwith the manager setting forth all of the basicfacts involved in the grievance and the remedydesired on a form available from the supervisor.If the matter is not appealed within four (4) cal-endar days it shall be considered settled. Themanager will set a date for a meeting withinseven (7) calendar days of receiving the writtenappeal to discuss the matter with the employeeinvolved. This meeting shall take place afterworking hours. The employee involved maychoose to have another employee of his choicepresent to represent him. The manager shallrender his decision in writing within seven (7)calendar days of the meeting. This answer shallbe final.3. Time Spent.An employee filing a grievance which proves tobe meritorious and for which the companyreaches a decision in his favor shall receive payat his or her basic hourly rate for actual timespent with the supervisor in Step 1, not to exceedone-half (1/2) hour's pay; and at his or her basichourly rate for actual time spent with the man-ager in Step 2, not to exceed one-half (1/2)hour's pay. If the grievance proves unmeritoriousthe employee will receive no pay for time spentin Step I and/or Step 2.4. GeneralThis procedure does not constitute an agreementto arbitrate any grievance or a waiver by PeaseCompany of any rights it may have at commonlaw or under any local, state, or federal statutes.Gutierrez' grievance has not been answered and therequested information was not furnished.On March 21, 1979, employee Rex Redmon filed agrievance over pay for time off. Union steward DavidStewart handed it to department supervisor Larry Ray. Icredit Ray that he told Stewart he was not sure what todo with it, but would consult with his supervisor SteveSt. John. St. John told Ray there was no establishedgrievance procedure yet and to return the grievance.Ray gave the grievance back to Stewart, and told him he(Ray) did not need it because there was no grievanceprocedure.32Redmon's grievance has never been furtherprocessed.On or about April 16, 1979, Union Vice PresidentHume took a written grievance concerning the denial ofa pay increase to Larry Henson, and offered it to Super-visor Jack Finn, who had in the past processed griev-ances. Finn declined to take it. Whether, as Hume testi-fied, Finn said he could not accept it and was refusing it,or whether, as Finn testified, he did not say he refused itbut that he could not accept it and would make an ap-pointment for Hume with Facility Manager St. John, theresult is the same. Finn refused to accept the grievance.Finn credibly testified that company policy had changedand supervisors were no longer to accept grievances, butto recommend going to the facility manager. TheHenson grievance has not since been processed.On or about April 24, 1979, Hume tried to present awritten grievance to St. John concerning a complaint byEdmond Benson that he had been denied union represen-tation at a predisciplinary interview. Benson alleged thatthis was in violation of a settlement agreement approvedby the Board. St. John told Hume the Company was notaccepting grievances of that nature.Union Steward Gadd gave two grievances to Third-Shift Manager Raymond Dawson on October 14, 1979.One concerned a complaint by Bobby Chandler that hewas discriminated against in job bidding. The other, filedby Gadd, alleged unsafe emissions of smoke and fumeson the job and discriminatory application of a safetyglasses policy. Dawson had earlier talked to Chandler32 I credit Ray's version on this pointPEASE COMPANY 54q 550IDECISIONS ()F NATI()NAI. LAB()R REL.ATIONS O()ARI)who then expressed satisfaction.33With respect to thesmoke item, Dawson testified that was a matter to reportbut not a grievable item. On October 19, 1979, Dawsonrwrote Gadd that "The subjects referred to do not in-volve disciplinary action taken or a shortage of wagesfor hours actually worked therefore whether or not thismatter is grievable is a subject of negotiations." Thisreply is obviously an implementation of the "GrievanceProcedure" placed in force by Chairman Pease on May4, 1979. Dawson also wrote Chandler, on October 19, anote to the same effect.On October 20, 1979, McVey sent the following letterto Pease and Jackman:It has come to my attention that a meeting on thegrieviance [sic] relating to James Hendrix's dis-charge [sic] was schedualed [sic] by the Pease Com-pany Oct. 16, without notification to the Union.It has also come to my attention that the compa-ny has been sending answers to the grieviances [sic]to the employees without sending a copy to theUnion. In the future please see that copies of all an-swers are sent to me.I would appreciate an explanation of why theseprocedures have not been followed in the past andan assurance they will be followed in the future.Pease and Jackman both responded on November 19,1979. Pease wrote:In answer to your letter of October 20, 1979, weare not aware that the procedures you set forthwere, in fact, agreed to between the Company andthe Union. Would you kindly advise us what docu-ment sets forth these procedures and forward acopy to me?We are processing all grievances in accordancewith the requirements of the National Labor Rela-tions Act and have afforded all grievants the rightto have a representative of the Union present at anyappropriate time required by the National LaborRelations Act.Jackman wrote to Hendrix, with copy to McVey:Jesse McVey has suggested that he was not ad-vised of the grievance hearing scheduled for Octo-ber 16, 1979. Under our present grievance proce-dure it is the employee's responsibility to requestthat another employee [or union official] be present.Therefore, should you wish to have another meet-ing regarding your grievance, with Jesse or an em-ployee present, please call me to schedule one.McVey replied to Pease, on November 26, 1979:Thank you for your letter of November 19. In re-sponse to your request for documents, enclosed are:A. A copy of a notice to employees that you per-sonally signed this year, promising them that youwould not refuse to bargain collectively, upon re-33 Chandler did not testify.quest, with the Union concerning employeegrievances. The requests I have made seem per-fectly clear.B. A copy of the grievance procedure in the1974-77 contract. You will notice that the finalpre-arbitration step there which has been agreedto verbatim in the current negotiations-providesfor presentation by the steward and a higherUnion official. This can hardly be done when theUnion is not notified of scheduled grievancemeetings, or provided with copies of grievanceanswers.I hope this satisfies your stated need for documenta-tion.On the foregoing evidence I have no difficulty in find-ing that the Respondent unilaterally altered the griev-ance procedure previously established under the expiredcontract, and thereby violated Section 8(a)(5) and (1) ofthe Act.34In sum, Respondent arrogated to itself thesole authority in deciding what subject was grievable,precluding all matters relating to wages, hours, and con-ditions of employment except those few enumerated inthe "Grievance Procedure" announced to McVey byPease. Moreover, it reserved to itself the final decisionon the merits of any grievance it designed to consider. Amore complete rejection of the Union's representationrights, while still preserving the facade of an orderlyprocedure, is difficult to imagine.Respondent's handling of the specific grievances recit-ed above was in accord with its unilaterally and unlaw-fully instituted procedure and amounts to unlawful uni-lateral implementation thereof and frustration of anymeaningful role of the Union in grievance processing.This is a flagrant violation of Section 8(a)(5) and (1) ofthe Act. Respondent's actions in the grievances of Gu-tierrez, Redmon, Henson, Benson, Chandler. and Gaddamounted to a refusal to process grievances, plainlyserved notice on employees that Union representation inthese matters was futile, and tended to interfere with, re-strain, and coerce them in the exercise of their Section 7rights, all in violation of Section 8(a)(1) of the Act.With respect to the refusal to furnish Gutierrez' at-tendance record, it is settled that the Union is entitled tothis information35and the refusal to furnish it violatesSection 8(a)(5) and (1) of the Act.I. The Request for Performance ReviewsBy letter of April 19, 1979, McVey requested Re-spondent to provide him with copies of all performancereviews with respect to recently granted pay increases.As heretofore discussed, Respondent unilaterally imple-mented a new pay system with wage increases for indi-vidual employees to be calculated on a merit system de-vised by Respondent. Although a finding that this actionwas unlawful is precluded by Section 10(b) of the Act,its implementation continues. Wages are a mandatory:a Turbodyne Corporalion, 226 NLRB 522 11976).a' Mark/e Manufacturing Company of Sun Antonio, 239 NRB 1353(1979) PEASE COMPANYS5subject of bargaining and the Union is entitled to policethe application of Respondent's system to unit employ-ees. It would seem the records requested are necessaryto that mission. Moreover, the records requested are ob-viously relevant to bargaining on wages, on which thereas yet has been no agreement, and the Union is entitledto them as an aid to negotiations. Chairman Pease, in hisletter to McVey of May 4, 1979, evaded this request byreferring McVey to negotiation proposals previously sub-mitted. This response completely ignored the fact thatthose proposals would not assist the Union in determin-ing how the new system adopted had been implemented,but the information requested very probably would.Pease's letter of May 4, 1979, may fairly be construed,inter alia, as a refusal to furnish the requested informa-tion.I conclude, contrary to Respondent's contention, thatthere is no probative evidence to support any conclusionthat the Union expressly and unequivocally, or even byimplication, waived its right to this information. "Therecan be no question of the general obligation of an em-ployer to provide information that is needed by the bar-gaining representative for the proper performance of itsduties," N.L.R.B. v. Acme Industrial Co., 385 U.S. 432,435-436 (1967), and I conclude and find that Respond-ent's failure and refusal to furnish this information violat-ed Section 8(a)(5) and (1) of the Act.J. General FindingThe entire pattern of Respondent's conduct disclosedby the unfair labor practices above found establishes thatRespondent has chosen not to veer from its course ofconduct previously chosen and fully described in theprevious case,36but has continued on its obdurate mis-sion of frustrating meaningful collective bargainingwhich might culminate in a final agreement. The recordplainly shows that Respondent once embarked on acourse of bargaining bereft of good faith has elected tocontinue and has continued on that course throughoutthe period before me for scrutiny, in violation of Section8(a)(5) and (I) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All factory production and maintenance employeesemployed by Respondent at its 900 Forrest Avenue,Hamilton, Ohio, 2580 Bobmeyer Road, Hamilton, Ohio,and 7100 Dixie Highway, Fairfield, Ohio, locations andits Mason, Ohio, Sidelight operation, but excluding alloffice clerical employees, professional employees, guards,and supervisors as defined in the Act, and all other em-ployees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.4. At all times material, the Union has been and is theexclusive collective-bargaining representative of Re-spondent's employees in the unit described above.'6 Peawe Company. supra5. By issuing a written warning to William Ruebel forthe purpose of discouraging union activity, Respondentviolated Section 8(a)(3) and (1) of the Act.6. By refusing to process grievances Respondent vio-lated Section 8(a)(1) of the Act.7. The strike which began on March 1, 1977, and con-tinued to August 18, 1977, was from its inception anunfair labor practice strike.8. On August 18, 1977, the Union made an uncondi-tional offer, on behalf of all its member-employees onstrike, to return to their former positions of employment.9. By refusing to reinstate the following named unfairlabor practice strikers, after the Union's unconditionaloffer on their behalf to return to work, Respondent vio-lated Section 8(a)(3) and (1) of the Act:Timothy J. AllgaierSamuel J. BellissimoCharles G. BriggsLarry E. CampbellCharles ChapmanSamuel M. CobbAndrew R. DudleyLarry G. ElliottLarry L. Fagin, Jr.Robert E. GarrettWilliam L. GeorgeLarry E. HibbardRodney P. HicksRichard L. HostellerMichael D. JockersDennis KiddRonald L. PughSteven L. RetherfordLawrence E. RiceTerry W. RoseAlvin R. SchaneyLeroy SlaterGeorge W. SticklerPatrick H. SullivanChester TireyPaul H. UlreichSherman WagersWillard D. WaltonWinfred WilhoitArnold Wilkinson10. By refusing and failing to fully reinstate Randall C.Adkins, Joel Aldridge, Frank Barnes, Robert L. Henley,James C. Jonson, Russell Price, and Kenneth Smith, whowere unfair labor practice strikers, Respondent violatedSection 8(a)(3) and (1) of the Act.II. By refusing to meet and bargain with the Union onJuly 23, 1979, Respondent violated Section 8(a)(5) and(1) of the Act.12. By unilaterally promulgating and implementing aninterest-free emergency loan program for employees,without prior notice to the Union and without giving op-portunity to the Union to bargain thereon, Respondentviolated Section 8(a)(5) and (1) of the Act.13. By implementing employee merit increases and ageneral wage increase, without giving the Union priornotice thereof or opportunity to bargain thereon, Re-spondent violated Section 8(a)(5) and (1) of the Act.14. By instituting and implementing a grievance proce-dure, without giving the Union prior notice thereof andopportunity to bargain thereon, Respondent violatedSection 8(a)(5) and (1) of the Act.15. By refusing to furnish the Union information neces-sary for and relevant to collective-bargaining negotia-tions and the investigation of grievances, Respondentviolated Section 8(a)(5) and (1) of the Act.16. By unilaterally implementing a new disciplinaryprogram with respect to overtime, Respondent violatedSection 8(a)(5) and (1) of the Act. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARD17. By discharging Johnny Nickell and Gary Farrellpursuant to said unlawfully implemented disciplinaryprogram, Respondent violated Section 8(a)(1) of the Act.18. Respondent has engaged in unfair labor practicesin violation of Section 8(a)(5) and (1) of the Act by fail-ing and refusing to bargain in good faith with the Union.19. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER37The Respondent, Pease Company, Hamilton, Fairfield,and Mason, Ohio, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Issuing warnings to employees designed to discour-age union activity.(b) Refusing to process grievances presented by its em-ployees and/or the Union.(c) Refusing to reinstate unfair labor practice strikerson whose behalf the Union has made an unconditionaloffer to return to work.(d) Refusing to fully reinstate unfair labor practicestrikers who have been recalled to work.(e) Refusing to meet and bargain with the Union as theexclusive collective-bargaining representative of Re-spondent's employees in the unit hereinabove found ap-propriate for bargaining.(f) Unilaterally, without prior notice to or consultationwith the Union, promulgating and/or implementing loanprograms, wage increases, merit reviews, grievance pro-cedures, or disciplinary systems or programs that havenot been agreed to by the Union.(g) Refusing to furnish the Union, on reasonable re-quest, information necessary for and relevant to collec-tive-bargaining negotiations and/or the investigation ofgrievances.(h) Discharging employees, or otherwise discriminat-ing in any manner with respect to their tenure of em-ployment or any term or condition of employment, pur-suant to any program or system of discipline unilaterallyimposed by Respondent without prior notice to and op-portunity to bargain thereon given to the Union.(i) In any other manner38interfering with, restraining,or coercing employees in the exercise of their Section 7rights.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain collectively with the Unionas the exclusive representative of all employees in the ap-37 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.13 Respondent's repeated violations betray a proclivity to violate theAct, even in the face of an outstanding Board Order, and its misconductherein, viewed against the background of the prior case, demonstrates ageneral disregard for employees statutory rights. Therefore, I find abroad order is warranted. Hickmort Foods, Inc., 242 NLRB 1357 (1979).propriate unit described above, with regard to rates ofpay, hours of employment, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Furnish the Union, upon request, with informationnecessary and relevant to collective bargaining or griev-ance processing, including the attendance records ofMargaret Gutierrez and the employee performancereview forms utilized by Respondent during the calendaryear 1979 and continuing to the date of said request.(c) Offer each of the following named employees im-mediate and full reinstatement to his former job or, ifthat job no longer exists, without prejudice to his senior-ity or other rights and privileges, and make him wholefor any loss of wages he may have suffered since Janu-ary 5, 1979, by reason of Respondent's refusal to rein-state him, such backpay and interest thereon shall becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 651 (1977):39Timothy J. AllgaierSamuel J. BellissimoCharles G. BriggsLarry E. CampbellCharles ChapmanSamuel M. CobbAndrew R. DudleyLarry G. ElliottLarry L. Fagin, Jr.Robert E. GarrettWilliam L. GeorgeLarry E. HibbardRodney P. HicksRichard L. HostellerMichael D. JockersDennis KiddRonald L. PughSteven L. RetherfordLawrence E. RiceTerry W. RoseAlvin R. SchaneyLeroy SlaterGeorge W. SticklerPatrick H. SullivanChester TireyPaul H. UlreichSherman WagersWillard D. WaltonWinfred WilhoitArnold Wilkinson(d) Offer reinstatement to their pre-strike jobs, if thosejobs still exist, to Randall C. Adkins, Joel Aldridge,Frank Barnes, Robert L. Henley, James C. Jonson, Rus-sell Price, and Kenneth Smith, and make them whole forany wages lost by reason of Respondent's failure to fullyreinstate them, such backpay and interest thereon to becomputed in the manner prescribed in F. W. Woolworth,supra, and Florida Steel, supra.(e) Offer Johnny Nickell and Gary Farrell immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges previously enjoyed, and make them whole forany loss of wages they may have suffered as a result oftheir discriminatory discharge, such backpay and interestthereon to be computed in the manner prescribed in F.W. Woolworth, supra, and Florida Steel, supra.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll reocrds, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.so See, generally, Isis Plumbing Heating Co., 138 NLRB 716 (1962). PEASE COMPANY553(g) Post at its Hamilton, Fairfield, and Mason, Ohio, posted by Respondent immediately upon receipt thereof,plants copies of the attached notice marked "Appen- and be maintained by it for 60 consecutive days thereaf-dix."40Copies of said notice, on forms provided by the ter, in conspicuous places, including all places where no-Regional Director for Region 9, after being duly signed tices to employees are customarily posted. Reasonableby Respondent's authorized representative, shall be steps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other4 I the event hat this Order is enforced b a Judgmenlt of a UnitedStates Court of Appeals. the words in the notice reading "Posted hyorder of the Natitonal Labor Relations Board" shall read "Posted Pursil-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National l.ahor Relations Board"material.(h) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.